Exhibit 10.4

 

Amendment to Registrant’s Policy Concerning Compensation of Non-Employee
Directors

 

Non-employee Directors’ Compensation in the Past

 

From November 2007 to December 2008, the board of directors of Entertainment
Gaming Asia Inc. (the “Company”) that were not employees received a quarterly
fee of $15,000 (which was subsequently reduced to $12,000 with effect from
January 1, 2009) and the chairman of the Company’s audit committee received an
additional $7,500 per quarter (which was subsequently reduced to $6,000 with
effect from January 1, 2009).

 

Latest Changes in the Non-employee Directors’ Compensation Policy

 

On November 8, 2011, the Company’s board of directors, acting upon the
recommendation and approval of its compensation committee, approved an amendment
to its policy concerning the compensation of its non-employee directors.

 

Since January 2009, the Company’s policy had been to provide each non-employee
member of its board of directors with an annual grant of options to purchase
50,000 shares of its common stock and a quarterly fee of $12,000, provided that
the chairman of the audit committee received an additional $6,000 per quarter. 
Pursuant to the amendments, effective as of January 1, 2012, each non-employee
member of the Company’s board of directors will receive an annual grant of
options to purchase 100,000 shares of the Company’s common stock and a quarterly
fee of $13,500, provided that the chairman of its audit committee will receive
an additional $6,500 per quarter.

 

All other provisions of the Company’s previously disclosed policy concerning the
compensation of its non-employee directors remain in effect and unmodified,
except for the latest changes as described in this Exhibit 10.4.

 

1

--------------------------------------------------------------------------------